UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 ZBB ENERGY CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: N93 W14475 Whittaker Way Menomonee Falls, Wisconsin 53051 Dear ZBB Energy Shareholder: You are cordially invited to attend a special meeting of shareholders of ZBB Energy Corporation (the “Company”) to be held at the Company’s corporate headquarters at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051, on Monday, June 29, 2015 at 10:00 a.m., local time.As described in the Notice of Meeting and Proxy Statement that follow, at the special meeting shareholders will be asked to approve a strategic transaction with Solar Power, Inc. (“SPI”). The proposed transaction with SPI began to take shape almost a year ago.It was clear then that SPI’s market vision combining renewables and storage was very much aligned with our own vision. At that time, SPI was just beginning its aggregation of global solar projects.We watched with great interest SPI’s rapid growth and increasing financial strength.SPI’s announced project pipeline now exceeds 2.6 GWs as detailed in their most recent annual report on Form 10-K and their balance sheet strength shows they can execute on these projects.In addition, they are employing very creative financing options such as an e-commerce platform, www.Solarbao.com, to provide even greater financial strength as they add more projects to their pipeline.Their objective is to become the global leading provider of photovoltaic solutions.Their current and expanding global market reach today demonstrates they are on the right track to achieve that objective. SPI’s market is global with over 2 GWs of solar projects in different stages of development and in its pipeline in Europe, North America and Central America.Their biggest market, however, is Asia, with more than 1.5 GW of projects primarily located in China and Japan.China has announced its intention to install solar projects exceeding 15 GWs per year for the next 10 years.Part of SPI's strategy is to capitalize on the growing market in China, which China's National Energy Administration (NEA) has pledged to actively support in the coming years.SPI intends to be a key player in this major expansion in China. As part of the transaction with ZBB, SPI and ZBB intend to execute a supply agreement pursuant to which ZBB will sell and SPI will purchase 40 MWs of ZBB’s electronics and battery equipment with a minimum of 2 hours of storage capability.We expect that many of the committed projects will require many more hours of storage capability.All told, we expect this first commitment of 40 MWs to yield revenue between $80 and $120 million.This first commitment represents only 1.5% of the 2.6 GWs currently in SPI’s announced pipeline.As SPI grows, we expect this purchase commitment to grow as well.In addition, ZBB will continue to market to other customers and we expect to create a robust business beyond SPI’s commitments. To deliver on these commitments, ZBB will need to expand its manufacturing capability for all of its products.This takes capital and a balance sheet that will support global contracting for facilities and equipment.SPI and ZBB have therefore agreed a two-step financing package whereby SPI will provide ZBB initially with $33.4 million in new equity financing and, as a second step, may later provide an additional $36.7 million upon exercise of a warrant. This two-step financing package provides a potential path to majority ownership for SPI, but only under certain circumstances.The most important consideration is that SPI needs to meet specific milestones in the current purchase commitment.It is also important to note that SPI’s equity value in ZBB increases only as SPI provides an increasing number of orders to ZBB and ZBB delivers an increasing amount of product that produces increasing revenues for ZBB in the coming years.In light of SPI’s significant ownership interest in ZBB, we expect ZBB to be SPI’s preferred supplier of storage over the long-term. Importantly, we also believe that this investment structure aligns SPI’s interests with those of existing investors in driving shareholder value.And, finally, the last consideration is that this investment is a long-term STRATEGIC investment and not simply a financial investment.We believe this investor is incentivized to hold its investment long-term and help it appreciate in value.Long-term appreciation of SPI’s investment in ZBB strengthens SPI’s balance sheet, providing both ZBB investors and SPI an investment win/win.In the meantime, shares eligible for trading will be limited to little more than the shares currently outstanding. The Board of Directors has thought long and hard about this transaction.When SPI presented a deal that not only gives ZBB a business transforming purchase commitment but also capital to provide the financial wherewithal, the decision became a much easier one to make.We believe that this deal offers an exciting opportunity for the growth of ZBB’s business.For these reasons, we are unanimously recommending approval of this deal. We will be using the “Notice and Access” method of providing proxy materials to you via the Internet. We believe that this process should provide you with a convenient and quick way to access your proxy materials and vote your shares, while allowing us to conserve natural resources and reduce the costs of printing and distributing the proxy materials. On or about May [●], 2015, we will mail to our shareholders a Notice of Internet Availability of Proxy Materials (“Meeting Notice”) containing instructions on how to access our proxy statement and vote electronically via the Internet or by telephone. This notice also contains instructions on how to receive a paper copy of your proxy materials. We look forward to your attending either in person or by proxy. Your vote is important, and I hope that you will vote as soon as possible by following the voting instructions set forth in the Meeting Notice. Very truly yours, Paul F. Koeppe Chairman of the Board May [l], 2015 N93 W14475 Whittaker Way Menomonee Falls, Wisconsin 53051 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 29, 2015 To the Shareholders of ZBB Energy Corporation: A special meeting of the shareholders of ZBB Energy Corporation, a Wisconsin corporation (“ZBB,” the “Company,” “we,” “us” or “our”), will be held on June 29, 2015, at 10:00 a.m., local time at the Company’s corporate headquarters at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051. The purposes of the meeting are to consider and vote on the following proposals: 1. To consider and act upon a proposal to approve and ratify, for purposes of Section 713 of the Company Guide of the NYSE MKT, LLC, the issuance of securities of the Company as described in the attached Proxy Statement under the terms of: (a) that certain Securities Purchase Agreement by and between the Company and Solar Power, Inc. dated as of April 17, 2015, which provides for the issuance of (i)8,000,000 shares of the Company’s common stock, (ii) 28,048 shares of the Company’s Series C Convertible Preferred Stock (the “Series C Preferred Stock”) and (iii) a warrant to purchase 50,000,000 shares of the Company’s common stock (the “Warrant”); (b) the Certificate of Designation of Preferences, Rights and Limitations governing the Series C Preferred Stock; and (c) the Warrant; 2. To consider and act upon a proposal to approve an amendment to the Company’s Articles of Incorporation, as amended to date, to change the name of the Company to [l]; and 3. To transact such other business as may properly come before the special meeting or any adjournment or postponement thereof. Our board of directors is not aware of any other business to come before the special meeting. Only common shareholders of record at the close of business on May 12, 2015 are entitled to receive notice of, and to vote at, the special meeting. Please vote by using the telephone or Internet voting systems described in the Notice of Internet Availability of Proxy Materials or, if the attached Proxy Statement and a proxy card were mailed to you, please sign, date, and return the proxy card in the enclosed envelope as soon as possible. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on June 29, 2015: The Proxy Statement for the Special Meeting of Shareholders is available at http://www.proxyvote.com. By Order of the Board of Directors, Dilek Wagner Vice President of Finance and Secretary Menomonee Falls, Wisconsin May [l], 2015 ZBB ENERGY CORPORATION PROXY STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS This proxy statement is furnished in connection with the solicitation on behalf of the board of directors of ZBB Energy Corporation, a Wisconsin corporation (“ZBB,” the “Company,” “we,” “us” or “our”), of proxies to be voted at the special meeting of shareholders to be held on June 29, 2015, at 10:00 a.m., local time at the Company’s corporate headquarters at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051.The proxies may also be voted at any adjournments or postponements of the meeting. The mailing address for our principal executive offices is ZBB Energy Corporation, N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051. All properly executed written proxies and all properly completed proxies submitted by telephone or Internet that are delivered pursuant to this solicitation will be voted at the meeting in accordance with the directions given in the proxy, unless the proxy is revoked before completion of voting at the meeting. Only owners of record of shares of common stock and series B convertible preferred stock of the Company as of the close of business on May 12, 2015, the “record date,” are entitled to notice of, and to vote at, the special meeting or any adjournments or postponements of the meeting. Each owner of record is entitled to one vote for each share of common stock or series B convertible preferred stock, as applicable, held. On the record date, there were 39,101,209 shares of common stock and 2,575 shares of series B convertible preferred stock outstanding. ABOUT THE SPECIAL MEETING AND VOTING What am I being asked to vote on at the meeting? You will be voting on the following proposals: 1. To consider and act upon a proposal (the “Exchange Approval Proposal”) to approve and ratify, for purposes of Section 713 of the Company Guide of the NYSE MKT, LLC (“NYSE MKT”), the issuance of securities of the Company as described in this proxy statement under the terms of: (a) that certain Securities Purchase Agreement by and between the Company and Solar Power, Inc. (“SPI”) dated as of April 17, 2015, (the “Purchase Agreement”), which provides for the issuance of (i)8,000,000 shares of the Company’s common stock (the “Purchased Common Shares”), (ii) 28,048 shares of the Company’s Series C Convertible Preferred Stock (the “Purchased Preferred Shares”) and (iii) a warrant to purchase 50,000,000 shares of the Company’s common stock (the “Warrant”); (b) the Certificate of Designation of Preferences, Rights and Limitations governing the Purchased Preferred Shares; and (c) the Warrant; 2. To consider and act upon a proposal to approve an amendment to the Company’s Articles of Incorporation, as amended to date, to change the name of the Company to [l] (the “Name Change Proposal”); and 1 3. To transact such other business as may properly come before the special meeting or any adjournment or postponement thereof. As described in this proxy statement, our Company’s board of directors (the “Board”) believes these proposals are in the best interests of our Company and its shareholders. The board of directors is not aware of any other matters to be brought before the meeting. If any other business is properly raised at the meeting or any adjournments or postponements thereof, the proxy holders may vote any shares represented by proxy in their discretion. Why is shareholder approval of the Exchange Approval Proposal required? Because our common stock is listed on the NYSE MKT, we are subject to Section 713 of the Company Guide of the NYSE MKT (“Section 713”), which requires shareholder approval prior to certain issuances of securities.Section 713(a) requires shareholder approval in connection with a transaction involving the sale, issuance, or potential issuance by the issuer of common stock (or securities convertible into common stock) at a price less than the greater of book value or market value which equals 20% or more of presently outstanding shares of common stock.Section 713(b) requires shareholder approval in connection with a transaction involving the issuance or potential issuance of additional shares will result in a change of control of the issuer. While the initial sale of Purchased Common Shares, the Purchased Preferred Shares and the Warrant would not immediately result in the issuance by the Company of common stock equal to 20% or more of presently outstanding stock or a change of control of our Company for the purposes of Section 713, the shares of the Company’s common stock issuable upon the conversion of the Purchased Preferred Shares and the exercise of the Warrant would cross both of these thresholds.Approval of the Exchange Approval Proposal will constitute approval for purposes of both Section 713(a) and Section 713(b). What is a proxy statement and what is a proxy? A proxy statement is a document that Securities and Exchange Commission (“SEC”) regulations require us to give you when we ask you to sign a proxy designating individuals to vote on your behalf. A proxy is your legal authorization of another person to vote the stock you own. That other person is referred to as a proxy holder. Our Board is asking for your proxy. We have designated two of our officers to serve as proxy holders for the special meeting. All properly executed written proxies that are delivered pursuant to this solicitation will be voted at the meeting in accordance with the directions given in the proxy, unless the proxy is revoked before completion of voting at the meeting. What is a shareholder of record? A shareholder of record or registered shareholder is a shareholder whose ownership of ZBB common stock or series B convertible preferred stock is reflected directly on the books and records of our transfer agent, Computershare. If you hold stock through an account with a bank, broker, nominee or similar organization, you are considered the beneficial owner of shares held in “street name” and are not a shareholder of record. For shares held in street name, the shareholder of record is your bank, broker, nominee or similar organization. We only have access to ownership records for the registered shares. How do I vote? It is not necessary to attend the special meeting to vote. If you are a shareholder of record, you may vote by proxy by mail, internet or telephone pursuant to the instructions on the proxy card provided. If you hold shares beneficially in street name, you may vote by proxy by following the voting instruction card provided to you by your broker, bank or nominee. The availability of internet voting or telephone voting for shareholders whose shares are held in street name may depend on the voting procedures of that organization. 2 If you are a shareholder of record and you attend the special meeting, you may vote at the meeting by ballot. If you hold your shares in street name and you wish to vote at the meeting, you must obtain a legal proxy, executed in your favor, from your bank, broker, nominee or other holder of record. What vote is required to approve the proposals? The Exchange Approval Proposal will be approved if a majority of the votes cast by the holders of our common stock and series B convertible preferred stock, voting together on a combined basis, at the special meeting with respect to such proposal are voted in favor of such proposal.The Name Change Proposal will be approved if not less than 75% of the votes cast by the holders of our common stock and series B convertible preferred stock, voting together on a combined basis, at the special meeting duly called for with respect to such proposal are voted in favor of such proposal. What is a quorum for the special meeting? The presence, in person or by proxy, of one-third of the total votes entitled to be cast on each matter at the special meeting will constitute a quorum at the special meeting.Abstentions and broker non-votes, which are proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owners or other persons entitled to vote shares as to a matter with respect to which brokers or nominees do not have discretionary power to vote, will be treated as present for purposes of determining the quorum. What happens if I do not give specific voting instructions? If you are a shareholder of record and you sign and return a proxy without providing specific voting instructions, then the proxy holders will vote your shares “FOR” the proposals to be presented at the special meeting, and as the proxy holders may determine in their discretion for any other matters properly presented for a vote at the special meeting. If you hold shares in street name through a broker, bank or other nominee and do not vote your shares or provide voting instructions, your nominee may generally vote for you on “routine” proposals but not on “non-routine” proposals. If your nominee does not receive instructions from you on how to vote your shares on a non-routine proposal, your nominee will inform the inspector of elections that it does not have authority to vote on the matter with respect to your shares. This is referred to as a “broker non-vote.” The approval of the Exchange Approval Proposal (“Proposal 1”) is considered to be a non-routine matter under applicable rules. A broker, bank or other nominee cannot vote without instructions on non-routine matters, and therefore there may be broker non-votes on Proposal 1. The Name Change Proposal (“Proposal 2”) is considered to be a routine matter under applicable rules. A broker, bank or other nominee may generally vote on routine matters, and we do not expect there to be any broker non-votes with respect to Proposal 2. How are abstentions and broker non-votes treated? Broker non-votes and abstentions are counted for purposes of determining whether a quorum is present. Abstentions are not counted as votes cast with respect to any proposal considered at the special meeting and, therefore, will have no effect on the proposals being considered at the special meeting. Broker non-votes are not counted as present with respect to Proposal 1 and, therefore, will have no effect on such proposal.We expect no broker non-votes on Proposal 2. What if I want to change my vote? If you are a shareholder of record, you may change or revoke your proxy any time before it is voted at the special meeting by: • timely delivering a properly executed, later-dated proxy; • delivering a written revocation of your proxy to our Secretary, Dilek Wagner, at our principal executive offices; or • voting in person at the meeting. 3 If you hold your shares beneficially in street name, you may change your vote by submitting new voting instructions to your bank, broker or nominee following the instructions they provide. What do I need to do if I plan to attend the meeting in person? All shareholders must present a form of personal identification in order to be admitted to the meeting. If your shares are held in street name through a bank, broker or other nominee, we may require additional proof of your ownership as of the record date, such as a copy of your brokerage account statement or a copy of your notice or voting instruction card. If you plan to attend the special meeting and require directions, please contact our Secretary, Dilek Wagner, at (262) 253-9800. Who pays for solicitation of proxies? We are paying the cost of soliciting proxies which may include engagement of a proxy solicitor. We may reimburse brokers and other custodians, nominees and fiduciaries for their reasonable expenses for forwarding proxy materials to shareholders. Our directors, officers and employees also may solicit proxies by mail, telephone, facsimile, email and personal contact. They will not receive any compensation for doing so. Where can I find the voting results of the special meeting? We will report voting results of the special shareholders meeting in a Form 8-K filed with the SEC no later than four business days following the meeting. 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS The following table sets forth certain information regarding beneficial ownership of our common stock as of May 12, 2015 by: · each person or group of affiliated persons known by us to be the beneficial owner of more than 5% of our common stock; · principal executive officer and our two other most highly compensated executive officers; · each of our directors; and · all executive officers and directors as a group. Unless otherwise noted below, the address of each person listed on the table is c/o ZBB Energy Corporation at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051. To our knowledge, and subject to applicable community property laws, each person listed below has sole voting and investment power over the shares shown as beneficially owned except to the extent jointly owned with spouses or otherwise noted below. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the “SEC”). The information does not necessarily indicate ownership for any other purpose. Under these rules, a person is deemed the beneficial owner of a security if that person has the right to acquire beneficial ownership of such security within 60 days after May 12, 2015, including the right to acquire shares of common stock subject to options, warrants or convertible preferred stock.Shares of common stock subject to options and warrants that may be exercised within 60 days after May 12, 2015 are deemed to be beneficially owned and outstanding for purposes of calculating the number of shares and the percentage of common stock beneficially owned by the shareholder holding the options or warrants, but are not deemed to be beneficially owned and outstanding for purposes of computing the percentage beneficially owned by any other person.The applicable percentage of common stock outstanding as of May 12, 2015 is based upon 39,101,209 shares outstanding on that date. Amount and Nature of Beneficial Ownership Name of Beneficial Owner Common Stock Shares Underlying Convertible Preferred Stock, Options and Warrants (1) Total Percentage of Class Directors, Nominees and Executive Officers Richard A. Abdoo % Eric C. Apfelbach * Manfred E. Birnbaum * Kevin A. Dennis * Bradley L. Hansen - - - * Paul F. Koeppe % James H. Ozanne * Theodore Stern % Directors and Executive Officers as a group (11 persons) % Five Percent Stockholders Marathon Capital Management (4) - % * Less than one percent. 5 Includes shares of stock issuable upon the exercise of warrants and stock options exercisable within 60 days of May 12, 2015 and shares underlying shares of series B convertible preferred stock convertible within 60 days of May 12, 2015.Does not include shares of stock issuable upon the exercise of stock options not exercisable within 60 days of May 12, 2015 or shares of common stock underlying restricted stock unit awards that are not issuable within 60 days of May 12, 2015. 617,187 of these shares are held by Bomoseen Associates, LP.Mr. Stern shares voting and dispositive power over these shares. Includes shares of stock issuable upon the exercise of warrants and shares underlying shares of series B convertible preferred stock held by Bomoseen Associates, LP. Mr. Stern shares voting and dispositive power over these shares. Shares are beneficially owned by Marathon Capital Management, LLC, a Maryland limited liability company.Marathon Capital Management, LLC has sole voting power with respect to 26,000 shares and sole dispositive power with respect to 2,318,300 shares.The principal business address of the above-named entity is 4 North Park Drive, Suite 106, Hunt Valley, MD 21030.This information has been obtained from a Schedule 13G/A filed by the above-named entities and persons with the SEC on September 19, 2014. 6 PROPOSAL NO. 1 APPROVAL OF THE ISSUANCE OF THE COMPANY'S COMMON STOCK IN EXCESS OF 20% OF THE COMPANY’S OUTSTANDING COMMON STOCK AND A POTENTIAL CHANGE OF CONTROL Summary of the Transaction On April 17, 2015, the Company and Solar Power, Inc., a California corporation (“SPI”) entered into a Securities Purchase Agreement (the “Purchase Agreement”) pursuant to which we agreed to issue and sell to SPI for an aggregate purchase price of $33,390,400 (the “Purchase Price”) a total of (1) 8,000,000 shares (the “Purchased Common Shares”) of the Company’s common stock and (2) 28,048 shares (the “Purchased Preferred Shares”) of the Company’s Series C Convertible Preferred Stock (the “Series C Preferred Stock”).The aggregate purchase price for the Purchased Common Shares was based on a purchase price per share of $0.6678 and the aggregate purchase price for the Purchased Preferred Shares was determined based on price of $0.6678 per common equivalent.Pursuant to the Purchase Agreement, it is also contemplated that SPI will be issued a warrant to purchase 50,000,000 shares of common stock for an aggregate purchase price of $36,729,000 and a per share exercise price equal to $0.7346 (the “Warrant”, and together with the Purchased Common Shares and the Purchased Preferred Shares, the “Purchased Securities”). The Purchase Agreement contemplates the Company entering into a supply agreement with SPI pursuant to which we will sell and SPI will purchase certain products and services we offer from time to time, including certain energy management system solutions for solar projects (the “Supply Agreement”). The Purchased Preferred Shares were sold for $1000 per share and are convertible into shares of common stock at a conversion price of $0.6678, prepaid at closing of the transaction; provided, that (A) the first one-fourth of the Purchased Preferred Shares only become convertible upon the completion of five megawatts worth of solar projects in accordance with the Supply Agreement (the “Projects”), (B) the second one-fourth (the “Series C-2 Preferred Stock”) only become convertible upon the completion of 15 megawatts worth of Projects, (C) the third one-fourth (the “Series C-3 Preferred Stock”) only become convertible upon the completion of 25 megawatts worth of Projects and (D) the last one-fourth only become convertible upon the completion of 40 megawatts worth of Projects.Additionally, the Warrant only becomes exercisable upon the completion of 40 megawatts worth of Projects. SPI (OTC: SOPW) is a leading provider of photovoltaics (“PV”) solutions for business, residential, government and utility customers and investors.It provides a full spectrum of engineering, procurement, construction (“EPC”) services to third party project developers, as well as develops, owns and operates solar projects that sell electricity to the grid in multiple countries, including China, the U.S., the U.K., Panama, Greece, Japan and Italy.Starting from 2014, SPI expanded its full spectrum EPC service business to China, where it provides comprehensive and quality services to large solar projects. In addition, SPI commenced its global project development business by ramping up its portfolio of global solar projects, including projects that it plans to hold in the long term and derive electricity generation revenue from under its independent power producer model, and projects that it plans to sell in the future when it is presented with attractive opportunities under its build-and-transfer model. SPI grows its project portfolio through acquisitions or greenfield project origination. In early 2015, SPI launched www.solarbao.com through a variable interest entity acquired in 2015, a first of its kind online energy e-commerce and investment platform which enables individual and institutional investors to purchase PV based investments and enables retail customers to purchase solar kits should they plan on building DG projects.SPI’s platform primarily targets customers residing in China, but it plans to expand its customer base and create a global network connecting investors keen on the solar industry and developers around the world. We believe that SPI has a strong, worldwide presence in the markets with high growth potentials for our products.We also believe that a strategic partnership with SPI will give us immediate access to regions and countries where we lack a presence today, providing a major opportunity for ZBB to become a global leader in energy storage and energy management systems.We estimate the value of the Supply Agreement to be $80 million to $120 million, depending on the mix of storage applications and installation requirements, which we believe would transform our Company from development stage to a high growth manufacturing company. The closing of the transactions contemplated by the Purchase Agreement is expected to take place following satisfaction of various closing conditions, including obtaining the approval of our shareholders.The net proceeds from the Transaction will be used by the Company to make improvements to its products intended to facilitate bankability, third party insurance and warranty coverage and for working capital and general corporate purposes. 7 Reason for Seeking Shareholder Approval As a NYSE MKT-listed company, the Company is subject to Section 713 of the NYSE MKT Company Guide (the “Company Guide”) which requires shareholder approval for the issuance of additional shares of the Company's common stock under certain circumstances.Section 713(a) of the Company Guide provides that an issuer is required to seek shareholder approval when “additional shares will be issued in connection with a transaction involving the sale, issuance, or potential issuance by the issuer of common stock (or securities convertible into common stock) at a price less than the greater of book value or market value which [.] equals 20% or more of presently outstanding shares of common stock”.Additionally, Section 713(b) requires shareholder approval in connection with a transaction in which “the issuance or potential issuance of additional shares will result in a change of control of the issuer”.The $0.6678 per share conversion price of the Purchased Preferred Shares was less than the closing price of our common stock as reported by NYSE MKT on April 16, 2015 ($0.97), the trading day immediately prior to the date we executed the Purchase Agreement. Including the Purchased Common Shares and assuming the full conversion of the Purchased Preferred Shares and the full exercise of the Warrant, SPI will acquire a total of 100,000,599 shares of our common stock.This number of shares exceeds 20% of the number of shares of common stock outstanding under Section 713(a) and would constitute a change of control for the purposes of Section 713(b).Assuming the full conversion of the Purchased Preferred Shares and the full conversion of the Company’s outstanding shares of Series B convertible preferred stock, and that no other shares of common stock are issued pursuant to the exercise or conversion of outstanding derivative securities or otherwise, SPI would own, in the aggregate (including the Purchased Common Shares), approximately 54% of our common stock and current shareholders would own approximately 46% of our common stock.Assuming the full conversion of the Purchased Preferred Shares, the full conversion of the Company’s outstanding shares of Series B convertible preferred stock, and the full exercise of the Warrant, and that no other shares of common stock are issued pursuant to outstanding derivative securities or otherwise, SPI would own, in the aggregate (including the Purchased Common Shares), approximately 70% of our common stock and current shareholders would own approximately 30% of our common stock.Approval of the Exchange Approval Proposal will constitute approval for purposes of both Section 713(a) and Section 713(b). The Board’s Reasons for the Transaction The Board has determined that the consummation of the transactions contemplated by the Purchase Agreement, including the issuance of the Purchased Securities, is in the best interests of the Company.Accordingly, the Board approved, adopted and caused the Company to enter into the Purchase Agreement and is now recommending the approval of the transaction contemplated by the Purchase Agreement to our shareholders.In making this determination, the Board considered a number of factors which supported its decision to enter into the Purchase Agreement and to recommend this Proposal 1 to the Company’s shareholders. In the course of its deliberations, the Board considered a variety of factors and risks, including the following: • the Company’s business and historical and projected financial results; • the Company’s objective to transition from development stage to a high growth manufacturing company; • the Supply Agreement, including the significant revenues anticipated to be associated with it, and the fact that the convertibility of the Purchased Preferred Shares and the exercise of the Warrant is conditioned upon completion of Projects thereunder; • the advantages and disadvantages of potential alternative transactions, such as a strategic merger or acquisition, public equity financing or other private equity alternatives; • the terms of the proposed SPI investment and the ongoing strategic partnership between the Company and SPI; 8 • the terms of the Purchased Preferred Stock, which such shares are non-voting, carry no accruing dividend, are convertible at a fixed conversion price and become convertible only upon completion of Projects under the Supply Agreement; • the terms of the Warrant, which does not become exercisable until 40 megawatts of Projects have been completed under the Supply Agreement; • the fact that the supply agreement with SPI is not exclusive and allows the Company to continue to grow its business with other customers; • the opinion of Craig-Hallum Capital Group, LLC, dated April 17, 2015, to the board of directors as to the fairness, from a financial point of view and as of such date, of the consideration to be received by the Company for the sale of the Purchased Securities as set forth in the Purchase Agreement, as more fully described in the section entitled “—Opinion of Craig-Hallum Capital Group LLC, financial advisor to the Company’s Board of Directors.” • our expectation that SPI will be a long-term strategic investor in the Company; • the Company’s ability to obtain the approval of the transaction by our shareholders; • the Company’s ability to satisfy other conditions to the transaction on the proposed terms and timeframe; • the possibility that the transaction does not close when expected or at all; • the Company’s ability to deliver its products and services at the levels required by the Supply Agreement; • the potential dilutive effect of the conversion of the Purchased Preferred Shares and the exercise of the Warrant on the Company’s current shareholders; • the governance and other rights granted to SPI pursuant to the Governance Agreement; and • the change of control of the Company that would occur upon the conversion of the Purchased Preferred Shares and the exercise of the Warrant. Vote Required for Approval Provided a quorum is present, the affirmative vote of a majority of the total votes cast on the foregoing resolution by the holders of our common stock and series B convertible preferred stock, voting together on a combined basis,is required to approve the Exchange Approval Proposal. Consequences if the Exchange Act Proposal is Not Approved If the Exchange Approval Proposal is not approved by our shareholders, we will not be able to consummate the transactions contemplated by the Purchase Agreement.We will not receive the $33,390,000 Purchase Price and we will not issue the Purchased Securities.Additionally, will not enter into the Supply Agreement, pursuant to which we expect to sell to SPI significant amounts of our products and services. Board Recommendation The board of directors unanimously recommends that shareholders vote “FOR” this Proposal. 9 THE TRANSACTION Background of the Transaction This background section is intended to provide a description of the events leading to the Board’s decision to approve the Purchase Agreement. For several years, the Company’s management and board of directors have periodically explored strategic partnership opportunities. As a result of business dealings with prior companies, Bradley Hansen, the Company’s President and Chief Operating Officer, has known Xiaofeng Peng,SPI’s Chairman of the Board, since 2007. Mr. Peng first approached Mr. Hansen to understand more about ZBB’s position in the energy storage market in July 2014.Mr. Hansen and Mr. Peng met in September 2014 and November 2014 and held discussions concerning a potential strategic transaction. The Company’s board of directors first formally discussed the possibility of a strategic transaction with SPI at its November 18, 2014 meeting. Mr. Hansen had further discussions with Mr. Peng concerning a potential strategic transaction in December 2014 and then again in early March 2015. On March 16, 2015, the Company’s board of directors met, together with legal counsel and representatives of Craig-Hallum Capital Group, a financial advisor to the Company, to consider a draft term sheet for a potential transaction. On March 17, 2015, Paul Koeppe, the Company’s Chairman of the Board, Eric Apfelbach, the Company’s Chief Executive Officer, and Mr. Hansen met with Mr. Peng and discussed proposed transaction terms. The Company engaged Craig-Hallum to act as financial advisor to the Company in connection with the potential transaction on March 19, 2015. On March 19, 2015, the Company and SPI signed a non-binding term sheet outlining the anticipated terms of a proposed transaction. During late March 2015, through April 17, 2015 SPI conducted its due diligence investigations regarding the Company and the parties negotiated the definitive Purchase Agreement and the other transaction documents. On April 14, 2015, the Company’s board of directors met, together with legal counsel and representatives of Craig-Hallum Capital Group, and reviewed and discussed the terms of the draft transaction documents and the director’s fiduciary duties in connection with the proposed transaction. On April 16, 2015, the Company’s board of directors met, together with legal counsel and representatives of Craig-Hallum, and reviewed final transaction documents and received a draft presentation from Craig-Hallum regarding its views of the financial terms of the proposed transaction. On April 17, 2015, the Company’s board of directors met, together with legal counsel and representatives of Craig-Hallum, and received from Craig-Hallum an oral opinion, confirmed by delivery of a written opinion dated April 17, 2015, to the effect that, as of that date and based upon and subject to the assumptions set forth in such opinion, the Purchase Price to be received by the Company for the sale of the Purchased Securities as set forth in the Purchase Agreement (the “Transaction”) was fair, from a financial point of view, to the Company. After deliberation, the board (1) determined that Purchase Agreement and Transaction are advisable, and in the best interests of the Company and its shareholders, (2) approved and adopted the Purchase Agreement and Transaction, and (3) recommended that the shareholders approve and adopt the Purchase Agreement and Transaction. 10 Immediately following the conclusion of this board meeting, the Company and SPI executed the Purchase Agreement. Opinion of Craig-Hallum Capital Group LLC, financial advisor to the Company’s Board of Directors Craig-Hallum rendered its opinion to the Company’s Board that, as of April 17, 2015, and based upon and subject to the factors and assumptions set forth therein, the Purchase Price to be received by the Company for the sale of the Purchased Securities as set forth in the Purchase Agreement (the “Transaction”) was fair, from a financial point of view, to the Company. The full text of the written opinion of Craig-Hallum, dated April 17, 2015, which sets forth assumptions made, procedures followed, matters considered and limitations on the review undertaken in connection with the opinion, is attached as AppendixA to this proxy statement. Craig-Hallum provided its opinion for the information and assistance of the Company’s Board in connection with its consideration of the Transaction. The Craig-Hallum opinion was not intended to and does not constitute a recommendation as to how any holder of the Company common stock should vote or make any election with respect to the Transaction or any other matter. In arriving at its opinion, Craig-Hallum, among other things: • Reviewed and analyzed the terms of the draft Purchase Agreement, Certificate of Designations for Series C Preferred Stock, Supply Agreement, Governance Agreement, and Form of Common Stock Purchase Warrant in each case received by Craig-Hallum on April 16, 2015; • Reviewed certain publicly available financial and other information about the Company; • Reviewed the Company’s internal financial projections for the fiscal years ended June 30, 2015 through June 30, 2019, prepared and furnished to Craig-Hallum by the management of the Company; • Reviewed publicly available audited financial statements of the Company for the fiscal years ended June 30, 2012 through June 30, 2014; • Reviewed publicly available unaudited financial statements of the Company for the quarters ended September 30, 2014, and December 31, 2014; • Held discussions with members of senior management of the Company concerning their businesses, technology, operating environments, competitive landscape, financial conditions, industry conditions, as well as such other matters as Craig-Hallum deemed necessary or appropriate for purposes of rendering its opinion; • Reviewed historical market prices and trading activity for the Company’s common stock; • Compared certain publicly available financial and stock market data for the Company with similar information for certain other publicly traded companies that Craig-Hallum deemed to be relevant; • Performed a discounted cash flow analysis of the Company on a stand-alone basis utilizing information prepared and furnished to Craig-Hallum by the Company’s management team; • Compared the financial terms of the Transaction with the financial terms, to the extent publicly available, of other convertible preferred financing transactions that Craig-Hallum deemed relevant; and • Conducted such other analyses, examinations and inquiries and considered such other financial, economic and market criteria as Craig-Hallum deemed necessary and appropriate in arriving at its opinion. In conducting its review and rendering its opinion, Craig-Hallum relied upon and assumed the accuracy, completeness and fairness of the financial, accounting and other information discussed with, reviewed by, provided to or otherwise made available to Craig-Hallum, and did not attempt to independently verify, and assumed no responsibility for the independent verification, of such information; relied upon the assurances of management of the Company that the information provided was prepared on a reasonable basis in accordance with industry practice, and that management was not aware of any information or facts that made the information provided to Craig-Hallum incomplete or misleading; assumed that there were no material changes in assets, financial condition, results of operations, business or prospects since the date of the last financial statements made available to Craig-Hallum prior to the date of its opinion; assumed that the Company was not party to any material pending transaction, including any external financing, recapitalization, acquisition or merger, other than the Transaction; assumed with respect to financial forecasts and other estimates and forward-looking information relating to the Company reviewed by Craig-Hallum, that such information reflected the best available estimates and judgments of management at that time; and expressed no opinion as to any financial forecasts, net operating loss or other estimates or forward-looking information of the Company or the assumptions on which they were based. 11 The Company does not publicly disclose internal management projections of the type provided to Craig-Hallum in connection with Craig-Hallum’s analysis of the Transaction, and such internal management projections were not prepared with a view toward public disclosure. These internal management projections provided to Craig-Hallum were prepared by management and were based on numerous variables and assumptions that are inherently uncertain and may be beyond the control of management, including, without limitation, factors related to general economic and competitive conditions. Accordingly, actual results could vary significantly from those set forth in such internal management projections. Craig-Hallum was not asked to undertake, and did not undertake, an independent verification of any information provided to or reviewed by Craig-Hallum, nor was Craig-Hallum furnished with any such verification and Craig-Hallum does not assume any responsibility or liability for the accuracy or completeness thereof. Craig-Hallum did not conduct a physical inspection of any of the properties or assets of the Company. Craig-Hallum did not make an independent evaluation or appraisal of the assets or the liabilities (contingent or otherwise) of the Company, nor was Craig-Hallum furnished with any such evaluations or appraisals, nor did Craig-Hallum evaluate the solvency of the Company under any state or federal laws. Craig-Hallum also assumed that the final executed form of the Purchase Agreement did not differ in any material respects from the latest draft provided to Craig-Hallum, and that the Transaction will be consummated in accordance with the terms and conditions of the Purchase Agreement, without waiver, modification or amendment of any material term, condition or agreement, and that, in the course of obtaining the necessary consents and approvals (contractual or otherwise) for the Transaction, no delay, limitation, restriction or condition will be imposed that would have an adverse effect on the Company. Craig-Hallum is not a legal, tax or regulatory advisor and relied upon, without independent verification, the assessment of the Company and its legal, tax and regulatory advisors with respect to such matters. Craig-Hallum was not been requested to, and did not, (i) participate in negotiations with respect to the Supply Agreement, (ii) solicit any expressions of interest from any other parties with respect to any business combination with any other parties or any other alternative transaction or (iii) advise the Company’s Board or any other party with respect to alternatives to the Transaction.Craig-Hallum expressed no opinion as to the amount, nature or fairness of consideration or compensation to be received in or as a result of the proposed Transaction by preferred stock holders, warrant holders, option holders, officers, directors, employees or any other class of such persons or relative to or in comparison with the Purchase Price.Craig-Hallum’s opinion did not address any other aspect or implication of the Transaction, the Purchase Agreement or any other agreement or understanding entered into in connection with the Transaction or otherwise. Craig-Hallum was not requested to opine as to, and its opinion does not address, the decision to undertake or the terms of the Supply Agreement, the basic business decision to proceed with or effect the Transaction, or any solvency or fraudulent conveyance consideration relating to the Transaction. Craig-Hallum’s opinion was necessarily based upon economic, market, monetary, regulatory and other conditions as they existed and could be evaluated, and the information made available to Craig-Hallum, as of the date of its opinion. Craig-Hallum did not express any opinion as to the prices or trading ranges at which the Company’s common stock will trade at any time. Furthermore, Craig-Hallum did not express any opinion as to the impact of the Transaction on the solvency or viability of the Company or its ability to pay its obligations when they become due. 12 Craig-Hallum assumed no responsibility for updating or revising its opinion based on circumstances or events occurring after the date thereof. Craig-Hallum’s opinion was approved by Craig Hallum’s fairness opinion committee in accordance with established procedures. The Purchase Price was determined through arm’s-length negotiations between the Company and SPI and was approved by the Company’s Board.Craig-Hallum’s opinion and its presentation to the Company’s Board were one of many factors taken into consideration by the Company’s Board in deciding to approve the Transaction. Summary of Financial Analyses In accordance with customary investment banking practice, Craig-Hallum employed generally accepted methods in reaching its financial opinion. The following is a summary of the material financial analyses contained in the presentation that was made by Craig-Hallum to the Company’s Board on April 17, 2015, and that were utilized by Craig-Hallum in connection with providing its opinion. The following summary, however, does not purport to be a complete description of the financial analyses performed by Craig-Hallum, nor does the order of analyses described represent the relative importance or weight given to those analyses by Craig-Hallum. Some of the summaries in the financial analyses include information presented in tabular format. The tables must be read together with the full text of each summary and are alone not a complete description of Craig-Hallum’s financial analyses. The following quantitative information, to the extent that it is based on market data, is based on market data as it existed on or before April 16, 2015, and is not necessarily indicative of current or future market conditions. For purposes of its standalone analyses performed on the Company, Craig-Hallum utilized the Company’s internal financial projections for fiscal years ended June 30, 2015 through June 30, 2019 prepared and furnished to Craig-Hallum by the management of the Company. Information regarding the net cash, minority interest, number of fully-diluted shares of common stock outstanding and net operating losses for the Company was provided by management. Transaction and Capitalization Overview Craig-Hallum summarized certain financial details of the Transaction for the Company’s Board, including the amount to be invested by SPI ($33.4 million), the number of shares of common stock purchased (8 million), the number of shares of common stock issuable upon conversion of the Series C Preferred Stock (42 million), the number of shares of common stock purchasable pursuant to the Warrants to be issued in connection with the Transaction (50 million), and the cash to be received by the Company in the event the Warrants are exercised ($36.7 million; no partial warrant exercises).Craig-Hallum summarized the conversion features of the Series C Preferred Stock and the exercise eligibility of the Warrants subject to the completion of certain energy storage project milestones detailed below (measured in Megawatts, or MWs, of energy storage systems installed).Craig-Hallum calculated the number of fully diluted shares of common stock outstanding on a pro forma basis assuming conversion of the Series C Preferred Stock upon completion of each energy storage project milestone and assuming both no exercise, and the exercise, of the Warrants issued in connection with the Transaction. The diluted share count Craig-Hallum utilized prior to the Transaction was based on 48,833,943 diluted shares outstanding as of March 31, 2015, which includes outstanding options and warrants, outstanding restricted stock units, and the shares underlying the Series B Preferred stock on an as-if-converted basis. 13 Closing Milestone 1 Milestone 2 Milestone 3 Milestone 4 Aggregate MWs installed - 5MW 15MW 25MW 40MW Series C Shares Eligible to Convert - Warrants Eligible For Exercise - SPI Pro Forma Ownership Assumed Series C Conversion - Initial Common Stock Purchased - Pro forma Ownership (Exc. Warrants) Assumed Warrant Exercise - Pro forma Ownership (Inc. Warrants) Pro Forma Diluted Shares Outstanding(1) No Warrant Exercise Assumed Warrant Exercise SPI Pro Forma Ownership % No Warrant Exercise
